Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeanine Gasper on 08 April 2021.

The application has been amended as follows: 
In the Claims:
The claims are as filed 01 April 2021, with the following amendments:
In claim 1 at line 10, “first dimension” has been changed to --first gap dimension--.
In claim 1 at line 11, “second dimension” has been changed to --second gap dimension--.
In claim 8 at line 2, “a high” has been changed to --the high--.
In claim 8 at line 3, “a low” has been changed to --the low--.
In claim 13 at line 11, “first dimension” has been changed to --first gap dimension--.
In claim 13 at line 12, “second dimension” has been changed to --second gap dimension--.

Conclusion
This amendment is made to correct new antecedent basis and clarity problems arising from the amendments to the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851.  The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745